Title: Enclosure: Resolution Appointing Massachusetts Delegates to the Continental Congress, 18 January 1776
From: Morton, Perez,Lowell, John,Warren, James,Massachusetts Provincial Congress
To: Adams, John,Continental Congress, Massachusetts delegates,Hancock, John,Adams, Samuel,Paine, Robert Treat,Gerry, Elbridge


      
       In Council Jany 18 1776
      
      Whereas John Hancock, Samuel Adams, John Adams, Robert Treat Paine, and Elbridge Gerry Esqrs. have been chosen by joint Ballot of the two houses of Assembly to represent the Colony of Massachusetts Bay in New England in the American Congress untill the first day of January A.D. 1777—
      Resolved that they or any one or more of them are hereby fully impowered, with the delegates from the other American Colonies to concert, direct and order such further measures as shall to them appear best calculated for the Establishment of Right and Liberty to the American Colonies upon a Basis permanent and secured against the power and arts of the British administration And guarded against any future Encroachments of their Enemies with power to adjourn to such times and places as shall appear most conducive to the publick Safety and advantage.
      Read and accepted, sent down for Concurrence,
      
       John Lowell Dpy: Secy: pro tem
      
      
      In the House of Representatives Jany: 18, 1776
      Read and concurred, And the Secretary is hereby directed as soon as may be to signify to each of those Gentlemen their Appointment, with an attested Copy of this Order.
      Sent up for Concurrence,
      
       J Warren Spkr:
      
      
      In Council Jany: 18 1776
      Read and concurred,
      
       John Lowell Dpy Secy: pro-tem
      
     